Trespass for taking personal property of the plaintiff, in the town of Gfreenbush (where the plaintiff resided), in. Rensselaer county. The • defendant justified the taking under a tax roll and warrant issued by the board of supervisors for the collection of taxes in the town of Sandlake, in that county. Numerous objections to the warrant and tax list were taken, the principal of which were, that the lands on which the taxes were assessed were not sufficiently described; and that they appeared to be occupied, and should have been assessed to the occupants.
Held, that the collector was protected, whether the lands were accurately described or not.
That the assessment might properly be made, either against the occupant, or against the non-resident owner.
That the collector of the town of Sandlake had the right to take property in the town of Gfreenbush to satisfy the tax.
(See 7 Barb. 127; 4 How. Pr. 376, S. C.)